DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on June 21, 2022.
Claims 1, 3-6, 8-11, 13-16, and 18-24 are pending.
Claims 1, 3-6, 8-11, 13-16, and 18-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 8, 2022 was filed before the mailing of a final action, a notice of allowance, or an action that otherwise closes prosecution in the application. The submission is in compliance with the provisions of 37 CFR 1.97(c). Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see pg. 7, filed June 21, 2022, with respect to rejection of claims 1, 3-6, 8-11, 13-16, and 18-24 under 35 U.S.C. § 112(a) have been fully considered and are persuasive.  The claims 1, 3-6, 8-11, 13-16, and 18-24 under 35 U.S.C. § 112(a) has been withdrawn. 

Applicant's arguments, see pg. 8-9, filed June 21, 2022, with respect to prior art rejection of claims 1, 3-6, 8-11, 13-16, and 18-24 have been fully considered but they are not persuasive.
A. Applicant’s argument that Shi and Ji do not disclose the claim limitation “wherein the resource schedule comprises a first set of resources . . . and a second set of resources . . . , wherein the first set of resources is a first set of synchronization resources and the second set of resources is a second set of synchronization resources” is not persuasive because (1) Ji discloses  adjusting synchronization timing of the backhaul links and access links (i.e., synchronization timing can be reasonably construed as synchronization resources” and (2) Ji discloses providing the adjustment of the synchronization timings to the access terminal.

First, Ji discloses adjusting synchronization timing of the backhaul links and access links because synchronization timing can be reasonably construed as synchronization resources. 
Shi discloses a first base station determining resource allocation information of access links and backhaul links (i.e., “wherein the resource schedule comprises a first set of resources . . . and a second set of resources” as recited in the claim, see FIG. 1, step 1032 in FIG. 5 and ¶ 195). Ji discloses a mobile relay 420a adjusting the synchronization timing of the backhaul links 442 and 444 and the synchronization timing of the access links 452 and 454 based on a signal indicating such synchronization timing received from an eNB (see ¶¶ 54, 103). 
Here, synchronization timing can be reasonably be construed as synchronization resources because a resource is generally considered to have frequency and/or time components in the art. For example, FIG. 2A-2D of the instant Application show that a resource can have frequency and time components. Since Ji discloses adjusting synchronization timing of backhaul links and synchronization timing of access links, Ji also discloses adjusting the time component of the synchronization resource. 
Second, Ji discloses the mobile relay adjusting the synchronization timing of the backhaul links and the access links with access terminal notification to the access terminal (see ¶ 54). Although Ji also discloses adjusting the synchronization timing without informing the access terminal of the synchronization timing changes, such disclosure does not negative the other disclosed embodiment where the access terminal notification to the access terminal occurs.
Therefore, Shi and Ji disclose the claim limitation “wherein the resource schedule comprises a first set of resources . . . and a second set of resources . . . , wherein the first set of resources is a first set of synchronization resources and the second set of resources is a second set of synchronization resources.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-6, 10-11, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2018/0098332 A1, “Shi”) in view of Ji et al. (US 2011/0194407 A1, “Ji”).
Regarding claims 1, 6, 11, and 16, Shi discloses a method of wireless communication of a first network node (first base station or base station 20, see FIG. 1, 5), comprising: 
receiving a set of reports from a set of one or more network nodes (the first base station receives a set of reports of second base station A and second base station B [i.e., base stations 10 in FIG. 1], where the set of reports includes information such as access transmission rate, see FIG. 1, steps 1012-1013 in FIG. 5, and ¶¶ 191-93); 
determining a resource schedule for a second network node within the set of one or more network nodes based on the set of reports (the first base station determines resource allocation information of access links and backhaul links of the second base station A and the second base station B based on the received set of reports, see FIG. 1, step 1032 in FIG. 5 and ¶ 195), wherein the resource schedule comprises a first set of resources to be used for establishing network access for a set of user equipments (UEs) via the second network node and a second set of resources for establishing backhaul links for the second network node (the first base station determines the resource allocation information of access links and backhaul links, see FIG. 1, step 1032 in FIG. 5 and ¶ 195); and 
transmitting the resource schedule to the second network node (the first base station transmits the resource allocation information of access links and backhaul links to the second base station A and the second base station B, see FIG. 1, steps 1042-1043 in FIG. 5 and ¶¶ 196-97).
However, Shi does not explicitly disclose wherein the first set of resources is a first set of synchronization resources and the second set of resources is a second set of synchronization resources.
Ji discloses wherein the first set of resources is a first set of synchronization resources and the second set of resources is a second set of synchronization resources (a mobile relay 420a adjusts the synchronization timing of the backhaul links 442 and 444 and the synchronization timing of the access links 452 and 454 based on a signal indicating such synchronization timing received from an eNB, see ¶¶ 54, 103).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shi as taught by Ji, since the modification, as suggested in ¶ 6 of Ji, enables a wireless communication to use mobile relays to extend the improve coverage area while allowing mobile relays to perform handover from one base station to another base station based on the mobile relay’s movement, thereby realizing improved efficiency in the use of wireless communication resources and improved robustness of the user access.
Furthermore, regarding claim 6, Shi discloses an apparatus for wireless communication, the apparatus being a first network node (first base station or base station 20, see FIG. 1, 5, 8), comprising: 
a memory (the first base station can be implemented as a combination of processor and software stored in a memory, see FIG. 8 and ¶¶ 251, 53); and 
at least one processor coupled to the memory (the first base station can be implemented as a combination of processor and software stored in a memory, see FIG. 8 and ¶¶ 251, 53).
Furthermore, regarding claim 11, Shi discloses an apparatus for wireless communication, the apparatus being a first network node (first base station or base station 20, see FIG. 1, 5, 8), comprising: 
means for receiving (the first base station must have a transceiver to transmit and receive signals, see FIG. 1, 5, 8); 
means for determining (the first base station can be implemented as a combination of processor and software stored in a memory, see FIG. 8 and ¶¶ 251, 53); and 
means for transmitting (the first base station must have a transceiver to transmit and receive signals, see FIG. 1, 5, 8).
Furthermore, regarding claim 16, Shi discloses a non-transitory computer-readable medium storing computer executable code, the code when executed by a processor cause the processor to perform functions (first base station or base station 20, see FIG. 1, 5, 8; moreover, the first base station can be implemented as a combination of processor and software stored in a memory, see FIG. 8 and ¶¶ 251, 53).
Regarding claims 5, 10, 15, and 20, Shi discloses wherein the resource schedule is further determined based on one or more of a set of preconfigured system parameters (the first base station determines the resource allocation information using certain algorithms and variables [system parameters], see ¶¶ 189, 218-20, 225), a set of network configuration received from upper layers, or a random seed.

Claims 3, 8, 13, 18, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Ji as applied to claims 1, 6, 11, and 16 above, and further in view of Palanki et al. (US 2010/0080139 A1, included in the IDS submitted on May 11, 2020, “Palanki”).
Regarding claims 3, 8, 13, and 18, Shi discloses wherein a report of the set of reports received from a third network node within the set of one or more network nodes comprises information (the first base station receives a set of reports of second base station A and second base station B [i.e., base stations 10 in FIG. 1], where the set of reports includes information such as access transmission rate, see FIG. 1, steps 1012-1013 in FIG. 5, and ¶¶ 191-93; moreover, the number of second base stations can be three, see FIG. 1 and ¶ 175).
However, Shi and Ji do not explicitly disclose a first indication that the third network node participates in a backhaul network, or a second indication of a resource schedule of the third network node.
Palanki discloses a first indication that the third network node participates in a backhaul network, or a second indication of a resource schedule of the third network node (a bitmap can be used to convey the resource schedule where the bitmap indicates a MBSFN subframe as a value of ‘1’, see FIG. 8, 11-12 and ¶ 71; moreover, a MBSFN subframe can be a backhaul subframe, see ¶ 69).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shi and Ji as taught by Palanki, since the modification, as suggested in ¶ 8 of Palanki, enables relay stations to be used as the second base stations of Shi while overcoming the limitation of such relay stations (a relay station typically cannot transmit and receive at the same time on the same frequency channel).
Regarding claims 21-24, Shi discloses wherein a report of the set of reports received from a third network node within the set of one or more network nodes comprises information (the first base station receives a set of reports of second base station A and second base station B [i.e., base stations 10 in FIG. 1], where the set of reports includes information such as access transmission rate, see FIG. 1, steps 1012-1013 in FIG. 5, and ¶¶ 191-93; moreover, the number of second base stations can be three, see FIG. 1 and ¶ 175).
However, Shi and Ji do not explicitly disclose a third indication of changes in the resource schedule of the third network node and a future state of the resource schedule of the third network node. 
Palanki discloses a third indication of changes in the resource schedule of the third network node and a future state of the resource schedule of the third network node (a bitmap can be used to convey the resource schedule where the bitmap indicates a MBSFN subframe as a value of ‘1’, see FIG. 8, 11-12 and ¶ 71; in other words, the resource schedule in the bitmap indicates the relay station or eNB’s future state [i.e., resource schedule conveys what will happen in the future] and any changes in that resource schedule; moreover, a MBSFN subframe can be a backhaul subframe, see ¶ 69).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shi and Ji as taught by Palanki, since the modification, as suggested in ¶ 8 of Palanki, enables relay stations to be used as the second base stations of Shi while overcoming the limitation of such relay stations (a relay station typically cannot transmit and receive at the same time on the same frequency channel).

Claims 4, 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view Ji as applied to claims 1, 6, 11, and 16 above, and further in view of Kwon et al. (US 2015/0017992 A1, “Kwon”).
Regarding claims 4, 9, 14, and 19, Shi discloses wherein a report of the set of reports received from a third network node within the set of one or more network nodes comprises measurements and information (the first base station receives a set of reports of second base station A and second base station B [i.e., base stations 10 in FIG. 1], where the set of reports includes information such as access transmission rate, see FIG. 1, steps 1012-1013 in FIG. 5, and ¶¶ 191-93; moreover, the number of second base stations can be three, see FIG. 1 and ¶ 175).
However, Shi and Ji do not explicitly disclose information the third network node received from neighboring network nodes and UEs.
Kwon discloses information the third network node received from neighboring network nodes and UEs (a measurement result of a neighbor cell is transmitted to a base station, see ¶ 70).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shi and Ji as taught by Kwon, since the modification, as suggested in ¶ 70 of Kwon, enables a second base station of Shi to send a measurement result of a neighbor cell or base station  to the first base station without a user manipulation or a request from the first base station, thereby reducing the communication overhead.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474